     Case 8:19-cv-00919-AG-KES Document 10 Filed 07/15/19 Page 1 of 9 Page ID #:70




1    JOSEPH H. HUNT
     Assistant Attorney General
2
3    WILLIAM C. PEACHEY
     Director
4
     GLENN M. GIRDHARRY
5    Assistant Director
6    JOSHUA S. PRESS
7    Trial Attorney
            United States Department of Justice
8           Civil Division
            Office of Immigration Litigation
9           District Court Section
10          P.O. Box 868, Ben Franklin Station
            Washington, DC 20044
11          Telephone: (202) 305-0106
            Facsimile: (202) 305-7000
12          e-Mail: joshua.press@usdoj.gov
13
     Attorneys for Defendants
14
                            UNITED STATES DISTRICT COURT
15                         CENTRAL DISTRICT OF CALIFORNIA
16                               SOUTHERN DIVISION

17     VVP ADVISORS, INC.,                        Case No. SACV 19-919-AG (KESx)
18           Plaintiff,
                                                  DEFENDANTS’ ANSWER TO
19           v.                                   PLAINTIFF’S COMPLAINT FOR
20                                                DECLARATORY RELIEF AND
       KATHY A. BARAN, et al., 1                  REVIEW OF AGENCY ACTION
21                                                UNDER THE ADMINISTRATIVE
             Defendants.                          PROCEDURE ACT
22
23                                                    Hon. Andrew J. Guilford

24
        1
25          On June 10, 2019, Kenneth Cuccinelli II assumed duties as the Acting Director of

26   Defendant U.S. Citizenship and Immigration Services, automatically substituting for
     Defendant Mark Koumans, former Acting Director, as a party in accordance with Federal
27
     Rule of Civil Procedure 25(d).
28
                                                  1
     Case 8:19-cv-00919-AG-KES Document 10 Filed 07/15/19 Page 2 of 9 Page ID #:71




1           Pursuant to Rules 8 and 12 of the Federal Rules of Civil Procedure, Kathy A. Baran,
2    Director of U.S. Citizenship and Immigration Services’ (“USCIS”) California Service
3    Center and Kenneth Cuccinelli II, Acting Director of USCIS, each in their official
4    capacities (collectively, “Defendants”), by their undersigned attorneys, respond to the
5    allegations contained in the numbered paragraphs of the Plaintiff’s Complaint (ECF No.

6    1) as follows:
                                          INTRODUCTION
7
            1.      Paragraph 1’s first sentence of the Plaintiff’s Complaint consists of
8
     Plaintiff’s conclusory legal characterization of this action, which requires no response. If
9
     the Court requires a response, Defendants deny. Defendants deny Paragraph 1’s second
10
     and third sentences for lack of knowledge or information sufficient to form a belief as to
11
     their truth.
12
            2.      Paragraph 2 of the Plaintiff’s Complaint consists of statements and
13
     characterizations of law, specifically the H-1B program authorized by the Immigration
14   and Nationality Act (“INA”), 8 U.S.C. § 1101(a)(15)(H)(i)(b), but the statute referred to
15   speaks for itself and requires no response.
16          3.      Defendants deny Paragraph 3 for lack of knowledge or information
17   sufficient to form a belief as to their truth.
18          4.      Paragraph 4 of the Plaintiff’s Complaint consists of characterizations of
19   documents submitted to USCIS in the course of the denial Plaintiff is now seeking this
20   Court’s review. But those documents attached to the Plaintiff’s Complaint and included
21   within the Certified Administrative Record (“CAR”) speak for themselves and require no
22   response. If the Court requires a response, Defendants deny.
23          5.      Paragraph 5 of the Plaintiff’s Complaint consists of Plaintiff’s conclusory

24   legal allegations challenging the instant denial to be reviewed by this Court, which
     requires no response. If the Court requires a response, Defendants deny.
25
            6.      Paragraph 6 of the Plaintiff’s Complaint consists of Plaintiff’s conclusory
26
     legal allegations challenging the instant denial to be reviewed by this Court, which
27
     requires no response. If the Court requires a response, Defendants deny.
28
                                                      2
     Case 8:19-cv-00919-AG-KES Document 10 Filed 07/15/19 Page 3 of 9 Page ID #:72




1                                        JURISDICTION
2          7.     Paragraph 7 is a statement of jurisdiction and requires no response. If the
3    Court requires a response, Defendants deny that the Court has subject matter jurisdiction
4    over Plaintiffs’ Complaint.
5                                             VENUE

6          8.     Paragraph 8 of the Plaintiff’s Complaint consists of a legal conclusion
     relating to venue, which requires no response. If the Court requires a response,
7
     Defendants admit that venue is proper.
8
                                EXHAUSTION OF REMEDIES
9
           9.     Paragraph 9 of the Plaintiff’s Complaint consists of a legal conclusion
10
     relating to exhaustion of administrative remedies, which requires no response. If the Court
11
     requires a response, Defendants deny.
12
                                              PARTIES
13
           10.    Defendants deny Paragraph 10 of the Plaintiff’s Complain for lack of
14   knowledge or information sufficient to form a belief as to their truth.
15         11.    Defendants admit Paragraph 11 of the Plaintiff’s Complaint.
16         12.    Defendants admit Paragraph 12 of the Plaintiff’s Complaint.
17         13.    Defendants deny Paragraph 13 of the Plaintiff’s Complaint. See supra at n.1.
18                                  LEGAL BACKGROUND
19         14.    Paragraph 14 of the Plaintiff’s Complaint consists of statements and
20   characterizations of law about the H-1B program, but the statute, regulations, and public
21   guidance related to that program speak for themselves and require no response.
22         15.    Paragraph 15 of the Plaintiff’s Complaint consists of statements and
23   characterizations of law about the H-1B program, but the statute, regulations, and public

24   guidance related to that program speak for themselves and require no response.
           16.    Paragraph 16 of the Plaintiff’s Complaint consists of statements and
25
     characterizations of law about the H-1B program, but the statute, regulations, and public
26
     guidance related to that program speak for themselves and require no response. If the
27
     Court requires a response, Defendants admit.
28
                                                  3
     Case 8:19-cv-00919-AG-KES Document 10 Filed 07/15/19 Page 4 of 9 Page ID #:73




1          17.    Paragraph 17 of the Plaintiff’s Complaint consists of statements and
2    characterizations of law about the H-1B program, but the statute, regulations, and public
3    guidance related to that program speak for themselves and require no response. To the
4    extent Paragraph 17 contains factual allegations, Defendants deny Paragraph 17 for lack
5    of knowledge or information sufficient to form a belief as to their truth because they do

6    not know what Plaintiff is referring to within Paragraph 17 by saying that it “classified
     the position [at issue] under the [Standard Occupational Classification] for Biological
7
     Scientiest[.]”
8
           18.    Paragraph 18 of the Plaintiff’s Complaint consists of statements and
9
     characterizations of law about the H-1B program, but the statute, regulations, and public
10
     guidance related to that program speak for themselves and require no response. If the
11
     Court requires a response, Defendants admit.
12
           19.    Paragraph 19 of the Plaintiff’s Complaint consists of statements and
13
     characterizations of law about the H-1B program, but the statute, regulations, and public
14   guidance related to that program speak for themselves and require no response. If the
15   Court requires a response, Defendants admit.
16         20.    Paragraph 20 of the Plaintiff’s Complaint consists of statements and
17   characterizations of law about the H-1B program, but the statute, regulations, and public
18   guidance related to that program speak for themselves and require no response. If the
19   Court requires a response, Defendants admit, except to the extent Plaintiff characterizes
20   USCIS’s computer-generated, random-selection process for H-1B petitions as a “lottery.”
21         21.    Paragraph 21 of the Plaintiff’s Complaint consists of statements and
22   characterizations of law about the H-1B program, but the statute, regulations, and public
23   guidance related to that program speak for themselves and require no response.

24         22.    Paragraph 22 of the Plaintiff’s Complaint consists of a block quotation from
     a regulation about the H-1B program, but that regulation speaks for itself and require no
25
     response. If the Court requires a response, Defendants admit.
26
27
28
                                                 4
     Case 8:19-cv-00919-AG-KES Document 10 Filed 07/15/19 Page 5 of 9 Page ID #:74




1                                    FACTUAL ALLEGATIONS
2           23.      Defendants deny paragraph 23 of the Plaintiff’s Complaint for lack of
3    knowledge or information sufficient to form a belief as to their truth.
4           24.      Defendants admit the first sentence of Paragraph 24, but deny Paragraph
5    24’s second sentence for lack of knowledge or information sufficient to form a belief as

6    to its truth.
            25.      Defendants deny Paragraph 25 of the Plaintiff’s Complaint for lack of
7
     knowledge or information sufficient to form a belief as to their truth.
8
            26.      Defendants deny Paragraph 26’s first sentence for lack of knowledge or
9
     information sufficient to form a belief as to its truth. Defendants admit the remainder of
10
     Paragraph 26, except for the characterization that “the H1B1 is less desirable….”
11
            27.      Defendants admit the first sentence in Paragraph 27. Defendants deny the
12
     remaining allegations in this paragraph for lack of knowledge or information sufficient to
13
     form a belief as to their truth.
14          28.      Paragraph 28 of the Plaintiff’s Complaint consists of characterizations of a
15   document submitted to USCIS in the course of the denial Plaintiff is now seeking this
16   Court’s review. But that document, attached to the Plaintiff’s Complaint and included
17   within the CAR, speaks for itself and requires no response. If the Court requires a
18   response, Defendants deny.
19          29.      Defendants admit Paragraph 29 of the Plaintiff’s Complaint, except to the
20   extent Plaintiff characterizes USCIS’s computer-generated, random-selection process for
21   H-1B petitions as a “lottery.”
22          30.      Paragraph 30 of the Plaintiff’s Complaint consists of characterizations of
23   USCIS’s Request for Evidence (“RFE”) made in the course of, and respecting thereto,

24   the denial Plaintiff is now seeking this Court’s review. But that document, included within
     the CAR, speaks for itself and requires no response. If the Court requires a response,
25
     Defendants deny.
26
            31.      Paragraph 31 of the Plaintiff’s Complaint consists of characterizations of
27
     documents provided to USCIS respecting the denial Plaintiff is now seeking this Court’s
28
                                                    5
     Case 8:19-cv-00919-AG-KES Document 10 Filed 07/15/19 Page 6 of 9 Page ID #:75




1    review. But those documents, attached to the Plaintiff’s Complaint and included within
2    the CAR, speak for themselves and require no response. If the Court requires a response,
3    Defendants deny.
4           32.    Paragraph 32 of the Plaintiff’s Complaint consists of characterizations of
5    documents provided to USCIS respecting the denial Plaintiff is now seeking this Court’s

6    review. But those documents, attached to the Plaintiff’s Complaint and included within
     the CAR, speak for themselves and require no response. If the Court requires a response,
7
     Defendants deny.
8
            33.    Paragraph 33 of the Plaintiff’s Complaint consists of characterizations of the
9
     denial Plaintiff is now seeking this Court’s review. But that document, attached to the
10
     Plaintiff’s Complaint and included within the CAR speaks for itself and requires no
11
     response. If the Court requires a response, Defendants deny.
12
            34.    Paragraph 34 of the Plaintiff’s Complaint consists of characterizations of the
13
     denial Plaintiff is now seeking this Court’s review. But that document, attached to the
14   Plaintiff’s Complaint and included within the CAR speaks for itself and requires no
15   response. If the Court requires a response, Defendants deny.
16          35.    Defendants deny Paragraph 35’s first sentence. USCIS lacks the (meta-)
17   physical and statutory power to “create[] an alternate universe” according to both the
18   Laws of Thermodynamics and United States Code, respectively. Defendants deny
19   Paragraph 35’s second sentence as it is a legal conclusion masquerading as a factual
20   allegation. Defendants admit Paragraph 35’s third sentence.
21          36.    Paragraph 36 of the Plaintiff’s Complaint consists of statements and
22   characterizations of law about the H-1B program, but the statute, regulations, and public
23   guidance related to that program speak for themselves and require no response. To the

24   extent Paragraph 36 incorporates Paragraph 21 by reference, the same objection also
     applies and thus requires no response. Defendants deny the remaining factual allegations
25
     within Paragraph 36 for lack of knowledge or information sufficient to form a belief as
26
     to their truth.
27
28
                                                   6
     Case 8:19-cv-00919-AG-KES Document 10 Filed 07/15/19 Page 7 of 9 Page ID #:76




1          37.    Defendants admit the first sentence within Paragraph 37. Paragraph 37’s
2    second sentence is a legal conclusion and thus requires no response. If the Court requires
3    a response to Paragraph 37’s second sentence, Defendants deny.
4                                            CLAIMS
5          38.    Paragraph 38 simply incorporates the preceding paragraphs by reference and

6    thus requires no response. If the Court requires a response, Defendants deny.
           39.    Paragraph 39 consists of a legal conclusion and thus requires no response. If
7
     the Court requires a response, Defendants deny.
8
           40.    Paragraph 40 consists of a quotation of the Administrative Procedure Act
9
     (“APA”), 5 U.S.C. § 706(2)(A), which speaks for itself and requires no response. If the
10
     Court requires a response, Defendants admit.
11
           41.    Paragraph 41 consists of a legal conclusion and thus requires no response. If
12
     the Court requires a response, Defendants deny.
13
           42.    Paragraph 42 consists of a legal conclusion and thus requires no response. If
14   the Court requires a response, Defendants deny.
15         43.    Paragraph 43 consists of a legal conclusion and thus requires no response. If
16   the Court requires a response, Defendants deny.
17         44.    Paragraph 44 consists of a legal conclusion and thus requires no response. If
18   the Court requires a response, Defendants deny.
19         45.    Paragraph 45 consists of a legal conclusion and thus requires no response. If
20   the Court requires a response, Defendants deny.
21                                  REQUEST FOR RELIEF
22         Plaintiff’s Prayer for Relief contains no factual allegations and therefore does not
23   require a response. To the extent a response is required, Defendants deny that Plaintiff is

24   entitled to any relief whatsoever.
                                          GENERAL DENIAL
25
           Defendants deny all allegations not specifically admitted.
26
27
28
                                                  7
     Case 8:19-cv-00919-AG-KES Document 10 Filed 07/15/19 Page 8 of 9 Page ID #:77




1                                    AFFIRMATIVE DEFENSES
2              In further answer to Plaintiff’s complaint and as separate affirmative defenses,
3    Defendants state as follows:
4              1.    The Court lacks subject matter jurisdiction over Plaintiff’s complaint.
5              2.    Plaintiff’s complaint and each cause of action therein fails to state a claim

6    upon which relief may be granted.
               3.    Plaintiff failed to exhaust his administrative remedies.
7
               4.    Plaintiff has suffered no injury.
8
               5.    Plaintiff’s allegations concern or involve facts and events outside the
9
     administrative record.
10
               6.    Relief should be denied as an exercise of judicial discretion to withhold
11
     relief.
12
               7.    Although Defendants do not presently have specific facts in support of their
13
     remaining defenses, they hereby put Plaintiff on notice that Defendants raise the
14   following affirmative defenses, as set forth in Federal Rule of Civil Procedure 8, should
15   Defendants become aware of facts that support those defenses, including but not limited
16   to: estoppel, res judicata, waiver, statute of limitations, and fraud.
17             8.    Defendants reserve the right to assert other defenses as this action proceeds
18   up to and including the time of trial.
19                             DEFENDANTS’ PRAYER FOR RELIEF
20             WHEREFORE, Defendants, having fully answered the Plaintiff’s Complaint,
21   respectfully pray for judgment denying each and every prayer for relief, dismissing the
22   action, granting Defendants their costs, and granting such other and further relief as this
23   Court deems just and proper.

24
25
26
27
28
                                                     8
     Case 8:19-cv-00919-AG-KES Document 10 Filed 07/15/19 Page 9 of 9 Page ID #:78




1    Dated: July 15, 2019               Respectfully submitted,
2                                       JOSEPH H. HUNT
3                                       Assistant Attorney General
4                                       WILLIAM C. PEACHEY
                                        Director
5
6                                       GLENN M. GIRDHARRY
                                        Assistant Director
7
                                     By: /s/ Joshua S. Press
8                                       JOSHUA S. PRESS
                                        Trial Attorney
9
                                        United States Department of Justice
10                                      Civil Division
                                        Office of Immigration Litigation
11                                      District Court Section
                                        P.O. Box 868, Ben Franklin Station
12                                      Washington, DC 20044
13                                      Telephone: (202) 305-0106
                                        Facsimile: (202) 305-7000
14                                      e-Mail: joshua.press@usdoj.gov
15                                      Attorneys for Defendants
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             9
